Case 2:21-cv-00119-JPH-DLP Document 5 Filed 03/01/21 Page 1 of 4 PageID #: 18




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

RICKEY D. HAINES,                  )
                                   )
                   Plaintiff,      )
                                   )
                v.                 )                            No. 2:21-cv-00119-JPH-DLP
                                   )
PUTNAMVILLE CORRECTIONAL FACILITY, )
                                   )
                   Defendant.      )


          Entry Dismissing Complaint and Directing Filing of Amended Complaint

        Plaintiff Rickey D. Haines is a prisoner currently incarcerated at the Putnamville

Correctional Facility. Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this

Court has an obligation under § 1915A(a) to screen his complaint before service on the defendants.

Pursuant to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. Pro se complaints such as that filed by the plaintiff are construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015) (internal quotation omitted).

                                          I. The Complaint

        Mr. Haines names the Putnamville Correctional Facility and its staff as defendants in this

action. He alleges this case "involves Constitutional matters, State matters and the committing of

the breaking of many laws, rights, and committing many illegal crimes," since 2017. Dkt. 1 at 2-

3. He seeks 3 million dollars along with the criminal prosecution of the defendants.




                                                   1
Case 2:21-cv-00119-JPH-DLP Document 5 Filed 03/01/21 Page 2 of 4 PageID #: 19




                                    II. Dismissal of Complaint

       The federal claims in this action are necessarily brought pursuant to 42 U.S.C. § 1983. "To

state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." L.P. v. Marian Catholic High Sch., 852

F.3d 690, 696 (7th Cir. 2017) (internal quotation omitted).

       The amended complaint has not named any "person" who is allegedly responsible for

violating Mr. Haines's federally secured rights. First, any claim against Putnamville Correctional

Facility is dismissed for failure to state a claim upon which relief can be granted because it is a

building, not a suable entity under 42 U.S.C. § 1983. White v. Knight, 710 F. App'x 260, 262 (7th

Cir. 2018), cert. denied, 139 S. Ct. 107 (2018); Looney v. Miami Corr. Facility, No. 3:18CV18-

PPS/MGG, 2018 WL 1992197, at *2 (N.D. Ind. Apr. 27, 2018) (dismissing Miami Correctional

Facility). Second, the staff of Putnamville Correctional Facility is dismissed because a group of

people is not a "person" subject to suit under Section 1983, and a defendant can only be liable for

the actions or omissions in which he personally participated. Colbert v. City of Chicago, 851 F.3d

649, 657 (7th Cir. 2017); Sanville v. McCaughtry, 266 F.3d 724, 734 (7th Cir. 2001). "Because

vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official's own individual actions, has violated the Constitution."

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); Locke v. Haessig, 788 F.3d 662, 669 (7th Cir. 2015).

                                    III. Opportunity to Amend

       The dismissal of the complaint will not in this instance lead to the dismissal of the action

at present. Instead, the plaintiff shall have through March 30, 2021, to file an amended

complaint. See Tate v. SCR Med. Transp., 809 F.3d 343, 346 (7th Cir. 2015) ("We've often said



                                                  2
Case 2:21-cv-00119-JPH-DLP Document 5 Filed 03/01/21 Page 3 of 4 PageID #: 20




that before dismissing a case under 28 U.S.C. § 1915(e)(2)(B)(ii) a judge should give the litigant,

especially a pro se litigant, an opportunity to amend his complaint.").

          The amended complaint must (a) contain a short and plain statement of the claim showing

that the plaintiff is entitled to relief, which is sufficient to provide the defendant with fair notice of

the claim and its basis; (b) include a demand for the relief sought; and (c) identify what injury he

claims to have suffered and what persons are responsible for each such injury. The plaintiff is

further notified that "[u]nrelated claims against different defendants belong in different suits."

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

          Any amended complaint should have the proper case number, 2:21-cv-00119-JPH-DLP

and the words "Amended Complaint" on the first page. The amended complaint will completely

replace the original. See Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017) ("For pleading purposes,

once an amended complaint is filed, the original complaint drops out of the picture."). Therefore,

it must set out every defendant, claim, and factual allegation the plaintiff wishes to pursue in this

action.

          If the plaintiff files an amended complaint, it will be screened pursuant to 28 U.S.C.

§ 1915A(b). If no amended complaint is filed, this action will be dismissed without further notice

or opportunity to show cause.

SO ORDERED.

Date: 3/1/2021




                                                    3
Case 2:21-cv-00119-JPH-DLP Document 5 Filed 03/01/21 Page 4 of 4 PageID #: 21




Distribution:

RICKEY D. HAINES
115454
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135




                                     4
